Citation Nr: 1544232	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-26 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a video conference hearing before the Board in September 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is etiologically related to his military service.

2.  The Veteran's tinnitus began during his military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss and tinnitus in December 2010.  The claims were denied in a May 2011 rating decision.  The Veteran appealed the denial and this appeal ensued.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss and tinnitus are "chronic" diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran contends that he has hearing loss and tinnitus as a result of his active military duty. 

The Veteran's DD-214 reflects that his military occupation specialty (MOS) was light truck driver. 

A review of the service treatment reports does not reflect any complaints, findings, or treatment for hearing loss or tinnitus.  The Veteran's March 1944 induction examination and April 1946 separation examination reflects that the Veteran obtained scores of 15/15 on whispered voice tests.  However, no audiometric testing appears to have been conducted.

At a March 2011 audiometric examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
95
100
LEFT
30
40
55
70
75

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 82 percent in the left ear.  The Veteran reported constant bilateral tinnitus for many years and increased difficulty hearing but could not provide details of his history.  He reported military noise exposure from driving trucks and from chainsaws and skill saws.  He denied the use of hearing protection for military, civilian, and recreational noise exposure.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner reported that tinnitus is as likely as not a symptom associated with hearing loss.  The examiner initially declined to offer an etiology opinion as to the cause of the Veteran's hearing loss.  

In an April 2011 addendum, the examiner indicated that the Veteran did not associate his tinnitus to his military service.  The examiner noted that the Veteran was a truck driver in service and it was not as likely as not that hearing loss and tinnitus were related to military noise exposure.  No rationale for the opinion was provided.  

In October 2011, the Veteran underwent a private hearing test by an audiologist at Arkansas Ear, Nose and Throat.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
65
LEFT
35
40
65
-
70

The examiner diagnosed bilateral sensorineural hearing loss due to noise exposure.  

At a video conference hearing before the Board in September 2015, the Veteran testified that he worked in Burma on Burma Road while in the Army helping to clear the way and repair the road for fellow service members during World War II.  He reported that he used chainsaws and worked around jackhammers on a regular basis.  Following service he worked eighteen years parking cars at a hotel.  He testified that he had been diagnosed with hearing loss and tinnitus at VA and by a private physician.  The Veteran indicated that he believed his hearing loss and tinnitus were related to his service working around jackhammers in Burma.  He testified that he had ringing in his ears while in service and he reported that he occasionally had trouble hearing people while in service which has increased over the years but he did not seek treatment for those complaints in service.  

The medical evidence of record reflects that the Veteran has a diagnosis of sensorineural hearing loss based on audiometric testing.  The VA examiner indicated that the Veteran's tinnitus was a symptom of hearing loss.  While the VA examiner indicated that the Veteran's hearing loss and tinnitus were less likely than not related to the Veteran's military service, the examiner provided no rationale for the conclusion.  The private audiologist indicated that the Veteran's current hearing loss is related to noise exposure.  The Veteran testified that he was exposed to loud construction equipment during service and had symptoms of hearing loss and tinnitus in service.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of hearing loss and tinnitus and his exposure to acoustic trauma in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Review of the Veteran's service treatment records do not include audiometric findings and instead reflect only whispered voice tests which are not probative as to whether the Veteran suffered any hearing loss at his entrance or separation form service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current hearing loss and tinnitus and active military service.  Therefore, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


